Citation Nr: 1040069	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-05 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for peripheral neuropathy of 
the lower extremities, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The issue of entitlement to service connection for an 
impaired glucose metabolism, to include diabetes mellitus, 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his current peripheral neuropathy of 
the bilateral lower extremities was incurred secondary to 
exposure to herbicides during active duty service in the Republic 
of Vietnam.  The Veteran's DD 214 lists inclusive dates of 
service in Vietnam as January 5, 1970 to October 30, 1970.  A 
veteran who served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence that he was not so 
exposed.  38 C.F.R. § 3.307(a)(6)(111) (2010).  

Records of private treatment submitted by the Veteran do not 
establish a clear etiology for the diagnosed peripheral 
neuropathy; the Veteran's private physicians and the October 2005 
VA examiner have characterized the disability as being of an 
unknown or unclear etiology.  There is, however, some evidence 
that the peripheral neuropathy may be secondary to the Veteran's 
impaired glucose metabolism and/or borderline diabetes mellitus.  
For example, the report of a neurological consultation by Dr. 
Citak in 1999 contains the statement that the Veteran had an 
abnormal glucose tolerance test, suggesting some element of 
underlying diabetes, and that this is most likely the cause of 
his polyneuropathy.  

As noted above, the Board has referred the issue of entitlement 
to service connection for an impaired glucose metabolism, to 
include diabetes mellitus, to the AOJ for appropriate action.  As 
the current claim for service connection for peripheral 
neuropathy is inextricably intertwined with the pending claim for 
impaired glucose metabolism, the issue of entitlement to service 
connection for an impaired glucose metabolism, to include 
diabetes mellitus, must be adjudicated before further action is 
taken on the claim for service connection for peripheral 
neuropathy.

Additionally, the Board finds that the Veteran should be provided 
an additional VA examination and medical opinion addressing the 
etiology of his peripheral neuropathy of the bilateral lower 
extremities.  The Veteran was examined in October 2005; the VA 
examiner found that there was no clear etiology for the Veteran's 
peripheral neuropathy, but also noted that the disability "could 
be" secondary to the Veteran's abnormal glucose tolerance and 
borderline diabetes.  This opinion is speculative and therefore 
inadequate, especially in light of the newly raised claim for 
service connection for the Veteran's impaired glucose metabolism.  
Once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007).  A new examination 
and medical opinion is therefore necessary under VA's duty to 
assist.  

Finally, the Veteran should be provided notice that complies with 
the Veterans Claims Assistance Act of 2000 (VCAA) with respect to 
secondary service connection for the claimed peripheral 
neuropathy. 

Accordingly, the case is REMANDED for the following action:

1.  After ensuring that the required duties 
to notify and to assist the Veteran have been 
completed, adjudicate the inextricably 
intertwined issue of entitlement to service 
connection for impaired glucose metabolism, 
to include diabetes mellitus, which has been 
referred to the AOJ for appropriate action.  

2.  Send the Veteran a letter that complies 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) including notice regarding the 
claim, implied in the argument presented to 
the Board in October 2010, for service 
connection for peripheral neuropathy as 
secondary to impaired glucose metabolism 
and/or diabetes mellitus.  

3.  Schedule the Veteran for a VA examination 
with an appropriate examiner.  The claims 
folders or copies of relevant evidence from 
the claims folders, and a copy of this 
remand, must be made available to and be 
reviewed by the examiner.  

After examining the Veteran, performing any 
necessary laboratory tests, and reviewing the 
claims folder, the examiner should determine 
whether it is at least as likely as not 
(a 50 percent or better probability):

a) that the Veteran's peripheral neuropathy 
is etiologically related to any incident of 
the Veteran's active duty, to include his 
presumed exposure to herbicides in Vietnam. 

b) if service connection is granted for 
impaired glucose metabolism and/or diabetes 
mellitus, that the Veteran's peripheral 
neuropathy of the lower extremities is 
caused or aggravated by the service-
connected impaired glucose metabolism and/or 
diabetes mellitus;

The rationale for any opinions should also be 
provided.

4.  Readjudicate the claim for entitlement to 
service connection for peripheral neuropathy 
of the bilateral lower extremities, to 
include consideration of the implied claim 
for service connection as secondary to an 
impaired glucose metabolism and/or diabetes 
mellitus.  If the benefit sought on appeal is 
not granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, before 
the case is returned to the Board, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



